Citation Nr: 1829109	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-30 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.

2.  Entitlement to service connection for special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2017, the Board remanded these matters for additional development of the record.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  Peyronie's disease was first manifested many years after, and the preponderance of the evidence is against a finding that such disability is etiologically related to, the Veteran's active service or was caused or aggravated by a service connected disability.

2.  The Veteran's ED is not shown to be due to a service-connected disability


CONCLUSIONS OF LAW

1.  Service connection for Peyronie's disease is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


2.  The criteria for establishing entitlement to SMC are not met; SMC for loss of use of a creative organ is not warranted.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA does not apply to claims where, as here regarding entitlement to SMC for loss of use of a creative organ, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veteran's service treatment records (STRs) and private and VA medical records have been secured. He was afforded a VA examination to determine the existence, nature, and etiology of Peyronie's disease.  He has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in February 1966, he complained of burning on urination.  The impression was non-specific urethritis.  From April to October 1967 he was seen for prostatitis and abdominal pain.  In February 1968, he complained of prostate trouble and reported his symptoms had been present since January 1967.  On July 1968 service separation examination, his genitourinary system was normal.

On October 1969 VA examination, the Veteran reported burning on urination since January 1967.  He noted that the color of his urine was normal.  He reported lower abdominal pain.  Examination of the genitourinary system was normal.  The diagnosis was history of prostate condition.

Records from the Veteran's private primary provider include an August 2002 notation that he was to be referred to a urologist for mild onset of Peyronie's.  From that point on the private records show periodic evaluations for Peyronie's, but contain no mention regarding the etiology of the disease.  Private medical records show that in May 2003, D.D. Garvin, M.D. stated that he had not seen the Veteran for nine months.  It was noted that his Peyronie's disease had not gotten worse, and that his sexual function was sufficient.  In May 2010, it was indicated that he continued to have Peyronie's.  

VA treatment records and examination reports note the Veteran has a history of Peyronie's, but do not discuss its etiology.

VA correspondence in November 2011 asked the Veteran to submit (or identify and authorize VA to secure) and records that relate his Peyronie's to service or to a service connected disability.  He has provided authorizations for VA to obtain clinical records from multiple private providers, and those records have been secure; none identifies the etiology of his Peyronie's or relates it to service or a service-connected disability. 

On January 2018 VA genitourinary examination, the Veteran related that he started having issues with his penis bending to the left in 2004.  The diagnoses were erectile dysfunction (ED) and deformity of the penis.  The examiner noted that the underlying cause of Peyronie's disease was not well understood, but was thought to be trauma or injury to the penis, usually through sexual activity.  The examiner opined that it was less likely as not [emphasis added] that the Veteran's Peyronie's disease was caused by or otherwise related to service, to include his report of a groin injury sustained sliding down rails aboard a ship.  He also opined that it was less likely as not that Peyronie's was caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD), to include any medication he took for it.  The examiner, who reviewed the record, noted that the Veteran reported he first noticed a deviation of his penis in 2001 and that STRs do not show an injury to the penis in service.  He stated that the records show [or suggest there was] treatment for any penile condition for many years after service.  The examiner noted that a review peer reviewed medical literature, found no suggestion that medication for PTSD was an etiological factor for development or aggravation of Peyronie's.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the already service connected disability caused or aggravated the disability for which service connection is sought.  

The Veteran seeks service connection for Peyronie's disease and argues that it is related to an injury in service or was caused or aggravated by his service-connected PTSD, to include medication he received for his psychiatric disability.  

The Veteran's STRs, which show treatment for prostatitis, abdominal pain and urethritis, are silent for complaints or findings concerning Peyronie's disease or traumatic injury to the penis.  His genitourinary system was normal on the July 1968 service separation examination.  The Veteran acknowledged at his hearing at the RO in October 2011 and on the January 2018 VA examination that his Peyronie's disease had its onset many years after service.  

Whether or not in such circumstance Peyronie's disease is related to an injury in service or medication for PTSD is a medical question.  See Jandreau v. Nicholson, 492 F. 3d (Fed. Cir. 2009).  The Veteran has not presented any medical evidence that supporting either such etiology.  The only medical opinion in the record addressing that matter is the opinion offered on the January 2018 VA examination; The examiner found that Peyronie's disease was not related to service (explaining that while the etiology of Peyronie's is not well-established, it is generally thought to be related to trauma [generally of sexual activity nature] and that trauma to the penis in service was not shown (and Peyronie's was not manifested until many years after service)].  Regarding the Veteran's alternate theory of entitlement (that the Peyronie's was caused by medication for PTSD, the provider indicated that medical literature does not support an etiological relationship between Peyronie's and medication for PTSD.  The opinion is supported by rationale that reflects familiarity with the record, and cites to medical literature and medical principles; it is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary, persuasive.  The Veteran's own unsupported opinions that his Peyronie's is due to remote (and undocumented) trauma inservice or to medication for Peyronie's has not probative value; he is a layperson and is not competent to offer an opinion regarding the etiology of his Peyronie's disease.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for Peyronie's disease, and that the appeal in the matter must be denied.




      SMC 

VA law provides that special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) 

VA's Adjudication Procedure Manual specifies that SMC for loss of use of a creative organ in a male Veteran may be awarded he has loss of erectile power secondary to a service-connected disease process such as diabetes mellitus or multiple sclerosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

It is not in dispute that the Veteran has ED, as it was diagnosed on the January 2018 VA examination.  The examiner noted that Peyronie's disease was associated with ED, but service connection has not been granted for Peyronie's disease or ED.  Since ED is not shown to be due to a service-connected disability, the claim for SMC for loss of use of a creative organ lacks legal merit.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), CAVC held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.


ORDER

Service connection for Peyronie's disease is denied.

SMC for loss of use of a creative organ is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


